Case 2:20-cv-00805-JCZ-KWR Document 20 Filed 07/20/21 Page 1 of 1


                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF LOUISIANA

  APRIL MARKIEWICZ                                 CASE NO. 20-00805
  Plaintiff,                                      SECTION “A”
  v.
                                                  JURY TRIAL REQUESTED


  GALLOWAY, JOHNSON, TOMPKINS,
  BURR AND SMITH, APLC
   Defendant.




                                               ORDER

          Considering the foregoing Motion to Substitute filed by Plaintiff’s counsel:

          IT IS HEREBY ORDERED, that the Ex Parte Motion to Substitute is hereby

  GRANTED. Jessica. M. Vasquez is hereby substituted for J. Courtney Wilson.

          New Orleans, Louisiana this20th
                                      ___ day of July, 2021.



                                               _____________________________________
                                               UNITED STATES DISTRICT COURT JUDGE




                                                   2
